Citation Nr: 1706984	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-48 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD), to include as secondary to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent part, denied service connection for bipolar disorder.

The issue of service connection for bipolar disorder was previously before the Board in July 2015.  At that time, the Board recharacterized the issue on appeal to include any acquired psychiatric disorder, other than PTSD, and denied the claim, along with service connection claims for glaucoma and prostate cancer.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted a Joint Motion for Partial Remand and vacated the Board decision with respect to the denial of service connection for an acquired psychiatric disorder, other than PTSD.  The appeal was remanded to the Board.

Thereafter, in May 2016, the Board remanded the issue on appeal for further development to include scheduling a VA examination to obtain a medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the May 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

An acquired psychiatric disorder, other than PTSD, did not manifest in service or for many years thereafter and currently diagnosed psychiatric disorder, to include bipolar disorder, did not have onset during active service, was not caused by active service and was not caused or made worse by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, other than PTSD have not all been bet.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, the listed chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).  While one type of psychiatric disorder, psychoses, are chronic diseases, the Veteran does not claim and the evidence does not reflect that he has been diagnosed with a psychosis.  The statutes and regulations relating to chronicity, continuity of symptomatology, and presumptive service connection for chronic diseases are thus not for application.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

III.  Analysis

The Veteran seeks service connection for diagnosed psychiatric disorder, other than PTSD.  Notably, and as discussed below, the Veteran is service connected for PTSD.  

There is evidence in favor of the claim and also evidence against the claim.  The record contains evidence of numerous bipolar disorder diagnoses over the years by a private clinician and the VA treatment notes also reflect multiple diagnosis of bipolar disorder.  The first indication of diagnosis is a November 2007 VA treatment record noting bipolar disorder and PTSD diagnoses.  Thereafter, a January 2008 VA treatment record shows the Veteran reported with complaints related to bipolar disorder.  It was noted that he would continue psychiatric follow-up.  A February 2009 VA treatment record notes Axis I disorder as bipolar disorder and PTSD by a VA staff physician.  An April 2009, July 2009, August 2009, October 2009, April 2010, and January 2010 VA mental health note shows a diagnosis of bipolar disorder.  The VA examiner's diagnosed bipolar disorder, but did not offer an opinion as to the etiology of this disorder.  There is no further treatment for a mental disorder other than PTSD of record.  

A letter dated in February 2014 from the Veteran's private clinician, L.S.P., M.D. states the Veteran has been a patient in his office since April 2005 and that he has a diagnosis of bipolar disorder and PTSD.  Dr. P. did not provide an etiology opinion for bipolar disorder nor did he discuss the condition in any further detail.

With regard to the bipolar disorder, the Board finds that the Veteran has thus met the current disability requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  The dispositive question with regard to this claim is therefore whether this disability is related to military service or proximately caused by or chronically worsened by the Veteran's service connected disabilities.  

As to whether a psychiatric disorder had its onset in service, the Veteran's service treatment records to include his January 1966 and November 1968 separation examination and report of medical history do not indicate any mental health problems.  The November 1968 separation examination report reflects that psychiatric examination was normal.  Moreover, on the November 1968 report of medical history, the Veteran indicated that he did not have and had never had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The normal separation psychiatric examination report reflects the judgment of a competent medical professional that the Veteran did not have in-service problems warranting a diagnosis of any psychiatric disorder.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim. 

There are two medical opinions as to whether bipolar disorder is related to service.  A January 2010 VA Psychiatric History and Assessment notes bipolar disorder and PTSD diagnoses.  On assessment, the Veteran reported that during basic training, a soldier was killed and he was very distressed about it.  According to the Veteran's reports, he woke up in the hospital and does not know why he was there.  He reported that he was unsure if he had a psychiatric or medical problem.  In this regard, an October 2009 VA treatment record indicates that the VA staff physician concluded that the Veteran was likely first treated for bipolar disorder when he was hospitalized in the military.  The physician did not provide any further discussion or rationale for the opinion.

Concerning the second medical opinion, there are several VA medical examination reports, which conclude that the Veteran's PTSD is his only mental health disorder.  The Veteran was afforded VA examinations in October 2010, January 2013 (with a March 2013 addendum opinion, which included review of the claims file), May 2015, and August 2016.  Notably, the January 2013, May 2015 and August 2016 VA examinations were performed by the same VA psychologist.  

Each time, the examiner reviewed the claims file, summarized the Veteran's psychiatric history, examined the Veteran, each VA examiner diagnosed PTSD as the Veteran's only mental health diagnosis.  Each examination report specifically indicates that the Veteran did not have more than one mental disorder diagnosed.  The October 2010 examination report acknowledges the Veteran's mental health history to include multiple diagnosis of bipolar disorder however did not conclude that the Veteran had a diagnosis of bipolar disorder.

As noted above, the same VA psychologist conducted the January 2013 (with a March 2013 addendum opinion, which included review of the claims file), May 2015 and August 2016 VA examinations.  The January 2013 examination report and May 2015 VA PTSD Disability Benefits Questionnaire (DBQ) do not acknowledge bipolar disorder in anyway.  However, concerning the January 2013 examination, in a March 2013 addendum opinion, the VA psychologist opined that he reviewed the Veteran's claims file and had no changes to the prior examination report.

The August 2016 VA PTSD DBQ indicates the examiner diagnosed PTSD and opined that the Veteran did not have more than one mental disorder noting that the Veteran's jaw condition and tinnitus as medical diagnoses relevant to the understanding or management of his mental health disorder.  Specifically, the August 2016 VA examiner concluded that the Veteran does not meet the DSM 5 criteria for bipolar disorder.  In so finding, the examiner opined that:

DSM 5 indicates a number of comorbid disorders to PTSD, including bipolar disorder.  However, comorbidity is not causation.  In addition, DSM 5 states that 'other diagnoses and conditions are excluded if they are better explained by PTSD."  DSM 5 does not report bipolar disorder as a differential diagnosis concern in relation to PTSD.  

With regard to bipolar disorder, DSM 5 reports that a family history of bipolar disorder ie of the strongest and most consistent risk factors.  The most prominent comorbid mental disorders are anxiety disorder, ADHD, and substance use disorder.

As to the course of bipolar disorder: Average age [of onset] for bipolar[r] I disorder is 18 years; for bipolar II disorder average of age onset is mid 20's.

The examiner further opined that it was less likely as not that the Veteran has a diagnosis of bipolar disorder incurred in or caused by service noting that his service treatment records are silent for any mental health condition and the evidence of record does not show any mental health condition within one year of service discharge, noting that the evidence of record shows that the first clinical diagnosis for bipolar disorder was in November 2007.  Additionally, the August 2016 examiner explained that the evidence of record indicates current treatment diagnosis is PTSD.

The examiner also opined that bipolar condition has not been caused by or worsened by any of the Veteran's service connected disabilities.  The examiner explained that the DSM 5 does not discuss or provide any evidence to support a conclusion that bipolar disorder is caused by PTSD or the Veteran's service connected disabilities.  In addition, the examiner noted that the Veteran's PTSD associated symptoms in the symptom section are not suggestive that a (assumed) bipolar condition has been worsened by a SC disability.

Based on the above, the Board finds that the opinions of the VA examiners in the October 2010, January 2013 (with a March 2013 addendum opinion, which included review of the claims file), May 2015, and August 2016 are of greater probative weight than that of the October 2009 VA staff physician.  The opinion is entitled to some probative weight, as it is apparent the physician reviewed some of the Veteran's records and is familiar with his treatment as the record reflects that she treated the Veteran for his service-connected PTSD on multiple occasions noting his mental health symptoms and military service, and based her opinion on these records and her examinations of the Veteran as his treating physician.  Although the October 2009 VA physician's rationale was not extensive, she essentially concluded that the Veteran "likely" was first treated for bipolar disorder when he was hospitalized in the military, indicating that this specific hospitalization in service was indicative of the onset of a psychiatric disorder.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The probative value of the opinion was, however, undercut by the physician's terminology that she could not say definitively that there was a relationship but that it is likely," phrases containing some ambiguity.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).

In contrast, on examination, the VA psychologist gave both a more extensive discussion of the evidence of record, including the specific notations in the service treatment and post-service treatment records than the October 2009 opinion or the February 2014 opinion from the Veteran's private physician, Dr. P., and also a more extensive rationale, which considered the specific nature of the Veteran's problems, the lack of psychiatric diagnosis in service or for years thereafter, and whether diagnosed bipolar disorder was related to military service or caused or chronically worsened by any service-connected disability to include PTSD.  The Board notes that the VA psychologist who conducted the January 2013 (with a March 2013 addendum opinion, which included review of the claims file), May 2015, and August 2016 did not base his August 2016 opinion on the lack of a diagnosis of a psychiatric disorder in service or for years thereafter alone as the basis for his opinion, but the lack of diagnosis was one factor he used to determine that the Veteran's problems were not of a nature that indicate the onset of a psychiatric disorder or a relationship between diagnosed bipolar disorder and any service-connected disability.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (finding VA's examiner's opinion flawed because it relied solely on the absence of contemporaneous medical evidence).  He also gave a clearer expression of his degree of certainty, indicating that it was "less likely than not" that bipolar disorder was present or caused by service, or was caused or chronically worsened by the Veteran's service connected disabilities.  As the VA psychologist explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his more definitive opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The VA psychologist's opinion is therefore entitled to greater weight than the less probative opinion of the October 2009 VA staff physician and the February 2014 opinion of Dr. P. on the dispositive question of whether the Veteran's diagnosed bipolar disorder had its onset in or is related to service or any service-connected disability.

As indicated above, the Veteran seeks disability compensation for an acquired psychiatric disorder, other than PTSD but did not state a specific event or injury, other than he was hospitalized in service after a fellow service member had been killed and he was unsure if his hospital admittance was due to a psych condition or a medical condition.  See January 2010 VA Medical Record.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377 n.4.  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  Here, the Board acknowledges the Veteran's claim for acquired psychiatric disorder, other than PTSD; however, neither the Veteran nor the Board is competent to render their own medical judgment as to whether the onset of bipolar disorder was in service or otherwise related to any service-connected disability.  That is a complex medical question that can only be answered by a health care professional with the requisite medical expertise to offer competent testimony on this question.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)) (the Board cannot render its own independent medical judgments).  Given the discussion above, the Board finds that the Veteran's attempting to link his bipolar disorder directly or secondarily to service are not competent evidence.  The medical evidence of record reflects no event, injury, or disease in service to which a current disorder could be related and the report of medical history provides evidence of no psychiatric disorder at the time of separation and no history of mental health problems.  The second element of a service connection claim is not satisfied.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010)

Further, there is no probative evidence of a nexus between the claimed disability and service.  As discussed above, the medical evidence of record does not provide a link between the Veteran's bipolar disorder and service.  The third element of a service connection claim is not satisfied.  Id. 

Consequently, as the weight of the medical evidence is against such a relationship, and, as the lay statements of the Veteran are not competent as to this complex medical question for the reasons noted above, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is therefore not for application, entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is therefore not warranted.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


